Citation Nr: 1037979	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-31 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for skin "irritation" rash 
of the right ankle.

2.  Entitlement to service connection for history of a thyroid 
goiter (claimed as a lump in throat).

3.  Entitlement to an initial rating in excess of 10 percent for 
right ankle joint instability.

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

5.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae with scarring.

6.  Entitlement to an initial compensable rating for hallux 
abductovalgus, right foot.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to 
February 1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In July 2007, the Veteran testified during a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In February 2008, the Board remanded these matters to the RO for 
additional development.  After completing the requested actions, 
the RO continued the denial of the claims (as reflected in a July 
2009 supplemental statement of the case (SSOC)) and returned 
these matters to the Board for further appellate consideration.

The Board also notes that in February 2008, it remanded the 
Veteran's claim for an initial rating in excess of 10 percent for 
left ankle joint instability to issue the Veteran a statement of 
the case (SOC), as indicated in Manlincon v. West, 12 Vet. App. 
238 (1999).  The AMC issued an SOC in July 2009 addressing this 
additional issue; however, the Veteran did not subsequently 
perfect his appeal of this additional claim by also filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2009).  So this additional claim is not before the Board.

The Board has characterized the claims for higher initial ratings 
in light of the decision in Fenderson v. West, 12 Vet. App. 119 
(1999) (distinguishing original claims from claims for increase 
for already service-connected disability).


FINDINGS OF FACT

1.  The medical opinion evidence of record shows that the 
Veteran's currently diagnosed scarring in the right ankle area 
(claimed as a skin "irritation" rash of the right ankle) is more 
likely than not related to his military service.

2.  The competent medical evidence establishes that the Veteran 
does not currently have a diagnosed thyroid disorder.

3.   Since the November 29, 2004 effective date for the grant of 
service connection, the Veteran's right ankle joint instability 
has resulted in no more than moderate limitation of the motion of 
the right ankle, even considering the effects of pain and 
repetitive motion on his right ankle.

4.  Since the November 29, 2004 effective date for the grant of 
service connection, the Veteran had, at worst, Level II hearing 
in the right ear and level III hearing in the left ear, meeting 
the criteria for not more than a noncompensable (0 percent) 
disability rating.  

5.  Since the November 29, 2004 effective date for the grant of 
service connection, the Veteran's pseudofolliculitis barbae with 
scarring did not cover at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of the exposed area affected; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were not used; and not one of eight characteristics of 
disfigurement was evident.

6.  Hallux abductovalgus, right foot, results in no more than a 
moderate degree of impairment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for scarring in the right ankle 
area (claimed as a skin "irritation" rash of the right ankle) are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for history of a thyroid 
goiter (claimed as a lump in throat) are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for right ankle joint instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5271 (2009).

4.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.350, 3.385, 
4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2009). 

5.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae with scarring have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7813 
(2009).

6.  The criteria for an initial 10 percent rating, but no higher, 
for hallux abductovalgus, right foot, have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§  3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5284 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, May 2008 and July 2008 post-rating letters 
provided notice to the Veteran of the  evidence and information 
needed to substantiate his claims for service connection and for 
increased ratings on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The letters further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  These letters also provided the Veteran 
with information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  After issuance of the above 
letters, and proving the Veteran and his representative 
additional opportunity to respond, the RO readjudicated each 
issue on appeal in a July 2009 SSOC.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the SOC or 
SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, private medical records and the reports of VA 
examinations.  The Board notes that attempts to obtain medical 
records from the Tampa VA medical center as identified by the 
Veteran resulted in responses that there were no records for the 
Veteran.  VA has made a reasonable effort to obtain all of the 
Veteran's VA medical treatment records, but they were 
unavailable, and there are specific indications in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2009).  In addition, the Veteran was specifically request 
to identify all non-VA medical records, to specifically include 
those in which the Veteran underwent surgery for his hallux 
valgus of the right foot.  However, no response was received from 
the Veteran.  The Board notes that "[T]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). Also of record and considered in connection with the 
appeal is the transcript of the June 2007 Board hearing, as well 
as various written statements provided by the Veteran as well as 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

A.  Skin "irritation" rash of the right ankle

Service treatment records reflect that the Veteran was treated 
for a rash on his face and on the groin.  

The Veteran was afforded a VA examination in September 2005, at 
which time the  VA examiner diagnosed post inflammatory 
hypopigmentation secondary to a lichen simplex chronicus.  At 
that time, the post inflammatory hypopigmentation was residual 
and the lichen simplex chronicus was not apparent. The examiner 
stated that these conditions did not appear to be consistent with 
other conditions diagnosed in the past, particularly referring to 
STRs for pseudofolliculitis barbae in May 1973 and a groin rash 
in October 1977; yet, the examiner opined that the conditions 
diagnosed today are as likely as not service related.

During the June 2007 Board hearing, the Veteran testified that he 
has a rash on his right ankle due to wearing boots in the 
military.  He contends that that he was treated for a right ankle 
rash in service and that he currently treats this condition with 
cream that his wife gives him. 
 
In February 2008, the Board remanded this matter to the RO to 
afford the Veteran an additional VA examination to obtain an 
opinion clarifying the etiology of the Veteran's right ankle 
rash.

In a September 2008 VA examination, the examiner noted that he 
had reviewed the claims file in its entirety.  The Veteran 
reported that he a right ankle rash that gets itchy and scaly 
rash on the lateral side of the right ankle.  Course of the 
condition was noted as intermittent.  Physical examination 
revealed that on the right ankle area, just above the lateral 
maleolus, there is a 2' by 2' area of old superficial scarring.  
No active disease.  The VA examiner diagnosed scaring from old 
exema (contact dermatitis) right ankle area.  No active disease.  
He opined that it was at least as likely as not that the 
Veteran's right ankle skin rash had its onset during a period of 
active service.  At this time it is not causing any disability at 
all.  The condition is mild and treatable.  

The Board finds that the September 2005 and September 2008 
opinions provide a nexus between the Veteran's currently 
diagnosed as scarring in the right ankle area (claimed as a skin 
"irritation" rash of the right ankle) and service.  The Board 
notes that the both the September 2005 and September 2008 VA 
examiners reviewed the claims file and examined the Veteran prior 
to rendering each of their opinions.  Significantly, the opinions 
of the VA examiners are not contradicted by any other opinion of 
record. The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA physician.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

In light of the aforementioned evidence of record, the Board 
resolves the benefit of the doubt in favor of the Veteran under 
the provisions of 38 U.S.C.A. § 5107(b) and finds that a grant of 
service connection for scarring in the right ankle area (claimed 
as a skin "irritation" rash of the right ankle) is warranted.




B.  History of a thyroid goiter

Service treatment records show that the Veteran was seen in 
September 1977 with a questionable enlargement of the left upper 
pole at that time, otherwise within normal limits.  The Veteran 
was asymptomatic.  No treatment was initiated.  

A January 1978 record reflects that the Veteran felt that the 
"lump" was becoming larger.  He was essentially asymptomatic, 
except that the "lump" was occasionally tender.  Physical 
examination revealed that there was a palpable firm, non-tender 
mass over the left upper pole of the thyroid.  The provisional 
diagnosis was thyroid goiter.  He was referred for further 
evaluation.  The Veteran was then seen in the internal medicine 
clinic and ear, nose and throat for examination and disposition.   
Physical examination revealed that the thyroid gland was proper 
and not enlarged.  The impression was a normal examination.  

An April 1978 record notes that the Veteran underwent a thyroid 
and neck examination for follow-up of "lump" in throat.   The 
assessment was a normal examination, psychological aspects of 
lump.  Plan was that the Veteran was reassured.  

The Veteran's January 1979 separation examination report reflects 
that the Veteran neck, mouth and throat were evaluated as 
clinically normal.  No thyroid disorder was noted.  

A September 2005 VA thyroid examination report reflects that the 
VA examiner reviewed the claims file, noting the service 
treatment records.  The Veteran stated that he has never been on 
any type of medications for his thyroid, never had any thyroid 
surgery.  He stated that he does not have any pain in his throat.  
He has an occasional twinge in his anterior neck.  He denies any 
new masses or increasing size of the lump on his throat.  
Physical examination revealed a questionable, mild diffuse 
enlargement of the Veteran's thyroid gland; however there were no 
palpable nodules or masses.  The impression was history of 
thyroid goiter.  He was euthyroid, both clinically and 
biochemically at this time, although on physical examination 
there was a questionable diffusely enlarged thyroid gland.  The 
VA examiner recommended a thyroid ultrasound for further 
evaluation.

In February 2008, the Board remanded this matter to the RO to 
afford the Veteran an additional VA examination.  

 A September 2008 VA thyroid examination report reflects that the 
VA examiner reviewed the claims file in its entirety.  The 
Veteran asserted that while in Japan he was treated for a thyroid 
goiter with a medicine for a long time.  He claims that he still 
has it.  Examination of the neck revealed a thyroid of normal 
size with no nodules and no tenderness.  There were no signs of 
thyroid disease.  The VA physician found that a thyroid scan or 
other imaging study was not indicated.  The diagnosis was history 
of thyroid goiter, no active disease.  Opinion was that the 
Veteran's thyroid goiter was treated in service, now there is no 
active disease.  

In this case, the Board finds that the medical evidence fails to 
establish that the Veteran has a current thyroid goiter or 
residual disease, and neither the Veteran nor her representative 
has presented, identified, or even alluded to the existence of 
any medical evidence of a current diagnosed thyroid goiter or 
residual disease.  In this regard, the September 2008 VA 
examiner, who after review of the entire claims file and physical 
examination determined that while the Veteran was treated for a 
thyroid goiter in service, there was no current active disease.  
The Board points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 
1 Vet. App. 66 (1991).

Thus, notwithstanding the Veteran's complaints, without competent 
evidence of a diagnosed or identifiable underlying malady or 
condition, such does not constitute a disability for which 
service connection can be granted.  As indicated above, Congress 
has specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1131.  Hence, where, as here, competent evidence does 
not establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the 
claim for service connection for history of a thyroid goiter 
(claimed as a lump in throat) must be denied because the first 
essential criterion for a grant of service connection- evidence 
of a current disability upon which to predicate a grant of 
service connection, has not been met.

III.  Higher rating

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126.

A.  Right ankle joint

By a December 2005 rating decision, the Veteran was granted 
service connection for right ankle joint instability, and 
assigned an initial 10 percent rating, effective from November 
29, 2004, the date of the claim for service connection.

The RO assigned the 10 percent disability rating under Diagnostic 
Codes 5299-5271.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27.

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, DC 5271.

For VA purposes, normal ankle joint motion is from 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" and "marked" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Moreover, in evaluating musculoskeletal disabilities, the Board 
must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

 A September 2005 VA feet examination report reflects that the 
Veteran reported ankle joint instability, that his ankle gave out 
on him, and that he was unable to stand for long periods of time.  
He did not use crutches, braces, canes, or corrective shoes.  The 
Veteran currently works with computers and it does not affect his 
job very much, but it does affect his ability to stand and walk.   
Physical examination revealed that the ankle joint had plus 10 
degrees of dorsiflexion, which was pain free, and 45 degrees of 
plantar flexion.  The VA examiner stated that these are normal 
measurements.  Subtalar joint inversion measured 35 degrees and 
15 degrees of eversion.  The inversion component is increased, 
normal inversion is 20 degrees.  The eversion is slightly over 
normal; normal is 10 degrees of eversion of the subtalar joint.   
On inversion, the Veteran had pain on the lateral ankle joint 
margins and extending up to the inferior talofibular ligament 
area.  There was no transient range of motion following 
repetitive motion or to examination.  The Veteran was able to 
walk with a slight limp favoring the right side.  There were no 
callosities, breakdown, or unusual shoe repair.  There were no 
skin or vascular changes.  X-rays showed no degenerative joint 
disease in the ankle joints.  The assessment was noted as joint 
instability of the ankle joints.  

In a December 2005 rating decision, the RO granted a 10 percent 
rating for moderate limited motion of the right ankle.  

In February 2008, the Board remanded this matter to afford the 
Veteran an additional examination to determine the current 
severity of his service-connected right ankle disability.

A September 2008 VA feet examination report reflects that the 
Veteran complained that his right ankle was progressively worse 
since the onset of the disability.  the Veteran reported 
functional limitation on standing in that he was able to stand up 
to one hour and with regard to limitation on walking, he was able 
to walk more than 1/4 mile, but less than 1 mile.  Joint symptoms 
were negative for deformity, giving way, instability, stiffness, 
weakness, episodes of dislocation or subluxation, locking 
episodes, effusion, and inflammation.  The Veteran complained of 
pain in his ankle joint and that the Veteran condition affected 
his motion.  He had flare-ups that were moderate, occurring every 
three to four months.  The Veteran's impression of the extent of 
the effects of the flare-ups on limitation of motion or other 
functional impairment was severe, lasting from one to two days.   

Physical examination reflected that the weight-bearing joint was 
affected and his gait was described as antalgic.  There was no 
evidence of abnormal weight bearing.  Right ankle dorsiflexion 
was 0 to 20 degrees with pain beginning at 10 degrees and ending 
at 20 degrees, there was no additional limitation of motion on 
repetitive use.  Plantar flexion was 0 to 40 degrees with pain 
beginning at 20 degrees and ending at 40 degrees, there was 
additional limitation of motion on repetitive noted as 30 to 40 
degrees due to pain.  There was no inflammatory arthritis and no 
joint ankylosis.  The right ankle joint was tender and had 
painful movement, but there was no ankle instability or tendon 
abnormality.  X-rays revealed no abnormalities nor interval 
change, the impression was normal ankle.  The diagnosis was 
chronic right ankle sprain.  Effects on occupational activities 
were noted as significant with decreased mobility, problems with 
lifting and carrying, decreased strength in the lower extremity, 
and pain.  The Veteran also reported effects on daily activities 
ranging from moderate to severe.  The examiner opined that the 
Veteran's overage range of motion of the right ankle was 
moderately limited.  

In the July 2009 supplemental statement of the case, the RO 
continued the initial 10 percent rating for right ankle joint 
instability.  

In a September 2010 informal brief, the Veteran's representative 
asserts that the Veteran's right ankle disability is manifested 
by symptoms of marked limitation of motion and that a 20 percent 
rating is therefore warranted.

Upon review of the evidence, there is no basis for assigning an 
initial rating in excess of 10 percent for the Veteran's right 
ankle disability.  The September 2005 VA examiner concluded that 
the Veteran had normal range of motion, specifically 10 degrees 
of dorsiflexion, which was pain free, and 45 degrees of plantar 
flexion. 
It was noted that the inversion component was increased.  While 
the September 2008 VA examiner noted 20 degrees of dorsiflexion 
with pain and plantar flexion to 40 degrees with pain, with 
additional limitation of motion on repetitive noted as 30 to 40 
degrees due to pain, the examiner opined that the Veteran's 
overall range of motion of the right ankle was moderately 
limited.   Moreover, there was no evidence of instability.   The 
Board finds that when considering the entire evidence of record, 
such is not indicative of a rating beyond 10 percent under 
Diagnostic Code 5271.  Moreover, in making this determination, 
the Board has considered functional loss.  That is while the 
Veteran indicated that he had some difficulty occupational 
activities and daily activities during the September 2008 VA 
examination, there is no specific evidence that these factors 
cause "marked" limitation of motion.  Although some functional 
loss is present, it is adequately represented in the initial 10 
percent rating assigned since the November 29, 2004 effective 
date of the grant of service connection.  The Board finds that 
the level of disability associated with the right ankle cannot be 
found to be so severe even when considering the effects of pain 
and repetitive motion on his right ankle to support a finding of 
marked limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.

In addition, other diagnostic codes for ankle disabilities that 
provide a rating greater than 10 percent are not more appropriate 
because the facts of the case do not demonstrate such 
manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(impairment of the tibia and fibula), Diagnostic Code 5270 
(ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the 
subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of 
the scalcis or astragalus), and Diagnostic Code 5274 
(astagalectomy).  Therefore, these diagnostic codes will not be 
applied.  

B.  Bilateral hearing loss

By a December 2005 rating decision, the Veteran was granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating, effective from November 29, 2004, 
the date of the claim for service connection.

A September 2005 VA audiological examination report reflects that 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows: 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
45
50
50
43.75
LEFT
30
40
50
60
45

Speech discrimination scores on the Maryland CNC word list were 
68 percent in the right ear and 40 percent in the left ear.  The 
diagnosis was mild to moderate sensorineural hearing loss at 1KHz 
to 4KHz in the right ear and mild to moderately severe 
sensorineural hearing loss at 1KHz to 4KHz in the left ear.  The 
examiner opined that speech recognition ability was poor in the 
right ear and very poor in the left ear, which was not consistent 
with audiogram and considered invalid.  

During a June 2007 Board hearing, the Veteran testified that his 
bilateral hearing loss was more severe than reflected in the 
initial noncompensable rating currently assigned.  He asserted 
that he has to listen to his television at the highest volume.  
He stated that his hearing was worse than it was three years 
earlier.

In February 2008, the Board remanded this matter to the RO to 
afford the Veteran a new VA audiological examination. 

A September 2008 VA audiological examination report  reflects 
that on audiometric testing, pure tone thresholds, in decibels, 
were reported as follows: 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
35
40
30
LEFT
20
20
35
45
30

Speech discrimination scores on the Maryland CNC word list were 
88 percent in the right ear and 80 percent in the left ear.  The 
diagnosis was normal to mild sensorineural hearing loss at 3KHz 
to 4KHz in the right ear and normal to moderate sensorineural 
hearing loss at 3KHz to 4KHz in the left ear.  Speech recognition 
ability was good bilaterally. 

In a July 2009 supplemental statement of the case, the RO 
continued the initial noncompensable rating for bilateral hearing 
loss.

The Veteran's bilateral hearing loss is rated as noncompensable 
pursuant to the criteria set forth under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic  impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and  4,000 cycles per second.  
To evaluate the degree of disability from hearing impairment, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 
C.F.R. § 4.86 (2009).

(a) When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either  Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa,  whichever 
results in the higher numeral. That numeral will then be elevated 
to the next higher Roman numeral.  Each ear will be evaluated 
separately.  

As noted above, under VA rating criteria, an adequate evaluation 
of impairment of hearing acuity rests upon the results of 
controlled speech discrimination tests, together with tests of 
the average hearing threshold levels at certain  specified 
frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Applying the method for evaluating hearing loss to the results of 
the Veteran's audiological evaluations, the September 2005 
audiometric evaluation reveals Level II hearing acuity in the 
right ear, and Level II hearing acuity in the left ear, based on 
application of the reported findings to Table VIA.  The Board 
notes that the September 2005 VA audiologist opined that the 
Veteran's speech recognition ability was poor in the right ear 
and very poor in the left ear, which was not consistent with 
audiogram and considered invalid.  Therefore, Table VI was not 
for application.  
 
Application of these findings to Table VII corresponds to a 0 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
September 2008 audiometric evaluation reveals Level II hearing 
acuity in the right ear, and Level III hearing acuity in the left 
ear, based on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating.  The Board points out that none of the pure tone 
thresholds recorded in any of the VA examinations reflect 
exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is 
not for application.

The above analysis reflects that since the November 29, 2004 
effective date of the grant of service connection, the Veteran is 
properly receiving a noncompensable rating based on findings from 
the September 2005 and September 2008 VA audiometric testing 
results.  The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing loss.  
However, it must be emphasized, as indicated above, that 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric evaluations; the Board 
has no discretion in the matter.  See Lendenmann, 3 Vet. App. at 
349.  In other words, the Board is bound by law to apply VA's 
rating schedule based on the Veteran's audiometry results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

C.  Pseudofolliculitis barbae with scarring

By a December 2005 rating decision, the Veteran was granted 
service connection for pseudofolliculitis barbae with scarring, 
and assigned an initial noncompensable rating, effective from 
November 29, 2004, the date of the claim for service connection.

A September 2005 VA skin disease examination report reflects that 
the Veteran stated he had a history of pseudofolliculitis barbae 
that was diagnosed in the 1970s, which has left him with some 
scarring of his face.  He stated that his face is still quite 
irritated and he uses over the counter sensitive skin shaving 
creams and war compresses for relief.   Physical examination 
revealed that the mandible and bilateral check revealed some 
pitted scarring.  The diagnosis was pseudofolliculitis barbae 
with scarring representing approximately 1 percent of the total 
body surface area.  

During the June 2007 Board hearing, the Veteran testified that he 
used cream on his face that his wife gave to him and it somewhat 
controls the symptoms.

A September 2008 VA skin disease examination report reflects that 
the Veteran reported he had constant bumps on his beard.  The 
Veteran indicated that he had not received treatment in the past 
12 months.  Physical examination revealed that less than 5 
percent of the exposed areas (head, face, neck, hands) were 
affected and that the percent of the total body area affected was 
less than 5 percent.  The Veteran was found to have stubby beard 
and minimal papula rash of pseudofolliculitis barbae, not red and 
not tender.  The VA examiner opined that the Veteran was mild, 
there is no exfoliation, exudation, extensive lesions, or marked 
disfigurement.  There is moderate itching.  There is no 
intermittent systemic therapy, such as corticosteroid or other 
immunosuppressive drugs being used.  

The Veteran's disability due to pseudofolliculitis barbae has 
been assigned a noncompensable rating under a general set of 
criteria applicable to skin disorders found at 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (dermatophytosis). Pursuant to that 
diagnostic code, dermatophytosis is rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), as scars (Diagnostic 
Codes 7801-7805), or as dermatitis (7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  
Diagnostic Codes 7800 to 7805 were amended effective October 23, 
2008, but as the Veteran's claim was received prior to October 
23, 2008, the older criteria apply.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for disfigurement 
of the head, face for neck provides a 10 percent evaluation for 
one characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement. A 50 percent evaluation is 
warranted for disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement.

Diagnostic Code 7800 includes three Notes. Note (1) indicates 
that there are eight characteristics of disfigurement, for 
purposes of evaluation under § 4.118: scar 5 or more inches (13 
or more cm.) in length, scar at least one quarter inch (0.6 cm.) 
wide at the widest part, surface contour of scar elevated or 
depressed on palpation, scar adherent to underlying tissue, skin 
hypo- or hyper- pigmented in an area exceeding six square inches 
(39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. cm.), 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.), and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2) instructs to rate tissue loss of the auricle under DC 
6207 (loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss 
of one eye), as appropriate.  Note (3) instructs to take into 
consideration unretouched color photographs when evaluating under 
these criteria.

Under DC 7806, dermatitis or eczema is rated as noncompensable if 
less than 5 percent of the entire body or less than 5 percent of 
exposed areas affected and, no more than topical therapy required 
during the past 12 months. A 10 percent rating is appropriate 
when at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.

The Veteran's pseudofolliculitis is manifested by some pitted 
scarring of the mandible and bilateral check representing 
approximately 1 percent of the total body surface area, stubby 
beard and minimal papula rash of pseudofolliculitis barbae that 
was mild and that less than 5 percent of the exposed areas (head, 
face, neck, hands) were affected and that the percent of the 
total body area affected was less than 5 percent.  There was no 
evidence of abnormal skin texture, pain, tenderness, keloid 
formation, edema, inflammation, or gross distortion or asymmetry 
of the face.  

As such, a compensable rating under Diagnostic Code 7800 is not 
warranted as there is no evidence that the Veteran had one 
characteristic of disfigurement noted in Note (1) of Diagnostic 
Code 7800.  Additionally, a compensable rating under Diagnostic 
Code 7806 is not warranted as there is no evidence that at least 
5 percent of the entire body or at least 5 percent of exposed 
areas were affected.  In addition, the Veteran had not received 
treatment in the last 12 months and there is no evidence of any 
treatment with corticosteroids, or immunosuppressive drugs since 
the effective date of the grant of service connection.  In sum, 
the Veteran's symptomatology only warrants the current assigned, 
initial noncompensable disability rating, and no more.  Hence, 
the Veteran's claim for an initial compensable rating is denied.

D.  Hallux abductovalgus, right foot

By a December 2005 rating decision, the Veteran was granted 
service connection for hallux abductovalgus, right foot, and 
assigned an initial noncompensable rating, effective from 
November 29, 2004, the date of the claim for service connection.

A September 2005 VA feet examination revealed that the Veteran 
reported right foot bunion pain which caused discomfort from 
running and shoe gear.  Physical examination revealed lateral 
deviated hallux and medium protrusion first metatarsal head, 
bilateral, noting the right is moderately severe.  There was no 
pain on palpation of the right foot bunion.  There was limited 
dorsiflexion at 30 degrees.  There was no transient range of 
motion following repetitive motion or to examination.  The 
assessment was hallux abductovalgus, moderately severe on the 
right side.   

During the June 2007 Board hearing, the Veteran testified to 
having extreme sharp pains and that he had gone to a doctor who 
told him surgery would the only thing that could correct that. 

In February 2008, the Board remanded this matter to the RO to 
afford the Veteran a VA examination to address the current 
severity of the disability.

A September 2008 VA feet examination reflects that the Veteran 
reported his right hallux disability was stable since onset.  The 
Veteran reported having right foot pain while standing, walking, 
and at rest located at the MCP joint of the big toe.  He also 
stated that he had swelling.  He denied redness, stiffness, 
fatigability, weakness, lack of endurance or other symptoms.  He 
has flare ups of his foot joint disease several times a year, but 
less than months with a duration of one to two days.  He 
described the effects of flare-ups on limitation of motion or 
other functional impairment as moderate.  Physical examination 
revealed that there was no objective evidence of painful motion, 
swelling, instability, weakness, other objective evidence, and 
abnormal weight bearing.  There was evidence of tenderness on the 
hallux valgus.  Angulation at the first metatarso-phalangeal 
joint was 20 degrees, dorsiflexion was 15 degrees with pain at 5 
to 10 degrees, plantar flexion to 15 degrees with no pain, and 
mild stiffness was noted.  There was no skin or vascular foot 
abnormality and no evidence of malunion or nonunion of metatarsal 
bones.  The Veteran's gait was normal.  X-rays of the right foot 
revealed an impression of hallux pelvis deformity with bunion 
formation, no acute fracture.  The diagnosis was right hallux 
valgus.  No significant effects on the Veteran's general 
employment with mild to moderate effects on the Veteran's daily 
activities.  The opinion was that the Veteran's overall 
disability due to the Veteran's hallux valgus was moderate.  

In the July 2009 supplemental statement of the case, the RO 
continued the initial noncompensable rating.  

The RO has rated the Veteran's service-connected hallux 
abductovalgus as noncompensable under Diagnostic Code 5280.

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if equivalent 
to amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling. 38 
C.F.R. § 4.71a.

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury warrants 
a 20 percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as 'moderate,' 'moderately severe,' and 'severe' are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are 'equitable and just.'  38 
C.F.R. § 4.6.  Use of terminology such as 'severe' by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6

The assignment of a particular Diagnostic Code is 'completely 
dependent on the facts of a particular case.'  Butts v. Brown, 5 
Vet.App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992). In this case, the Board 
has considered whether another rating code is 'more appropriate' 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet.App. 
411, 414 (1995).

The Board finds that the criteria for a initial compensable 
rating for hallux abductovalgus, right foot have not been met 
under the criteria of Diagnostic Code 5280.  The Veteran has not 
undergone resection of the metatarsal head for the right foot.  
Furthermore, there is no indication that the Veteran's hallux 
abductovalgus (also diagnosed as hallux valgus) is equivalent to 
amputation of the toes.  

However, by resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the overall disability picture 
presented is that of a moderate disability of the right foot 
under Diagnostic Code 5284.  The Veteran has consistently 
complained of having right foot pain and there was objective 
evidence of tenderness and limited dorsiflexion.  VA examiners 
have characterized the Veteran's disability as moderately severe 
to moderate.  The Veteran's finds that the Veteran's reported 
symptoms and objective findings more nearly approximate a 
moderate disability of the right foot, and as such, warrants an 
initial 10 percent disability rating pursuant to Diagnostic Code 
5284.  

The Board has considered whether there are any other Diagnostic 
Codes that may be used to award a higher rating.  However, 
Diagnostic Codes 5277, 5278, and 5283 are not for application in 
the instant case because there has been no objective finding of 
weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 
5278), or malunion or nonunion of tarsal or metatarsal bones 
(Diagnostic Code 5283).

Resolving all doubt in favor of the Veteran an initial 10 percent 
rating, and no higher, is warranted for hallux abductovalgus, 
right foot.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).

E.  Each disability

The above determinations are based on application of pertinent 
provisions of VA's rating schedule. Additionally, the Board finds 
that at no point since the effective date of the grants of 
service connection have any of the service-connected disabilities 
on appeal been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this regard, 
there is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference with 
employment or frequent periods of hospitalization, so as to 
warrant referral of the case to appropriate VA officials for 
consideration of an extra schedular rating for these issues.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does 
not reflect that the Veteran was hospitalized for his service-
connected disabilities. There is no objective evidence revealing 
that his service-connected disabilities at issue caused marked 
interference with employment, e.g., employers' statements or sick 
leave records, beyond that already contemplated by the schedular 
rating criteria.  In this case, the Board finds that schedular 
criteria are adequate to rate the Veteran's service-connected 
disabilities under consideration.  The rating schedule fully 
contemplates the described symptomatology, and provides for 
ratings higher than that assigned based on more significant 
impairment.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

In light of the above, there is no basis for staged ratings, 
pursuant to Fenderson, and the claim for higher initial ratings 
for right ankle joint instability, bilateral hearing loss, and 
pseudofolliculitis barbae with scarring  must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against these claims, the 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for scarring in the right ankle area (claimed 
as a skin "irritation" rash of the right ankle), is granted.

Service connection for history of a thyroid goiter (claimed as a 
lump in throat) is denied.

An initial rating in excess of 10 percent for right ankle joint 
instability is denied.

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for pseudofolliculitis barbae with 
scarring is denied.

An initial 10 percent rating, but no higher, for hallux 
abductovalgus, right foot is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


